ALLOWANCE
Response to Amendment
The applicant’s amendment filed 04/10/2021 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 69-82, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/23/2021 as directed to claims 69-82 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Mierzwa (Atty Reg No #38,049) on 04/02/2021.
The application has been amended as follows: 

1.  (Currently Amended)  A light assembly comprising:
a cap;
a heat pipe having a first condenser portion, an first evaporator portion, and a first middle portion between the first condenser portion and the first evaporator portion,  said heat pipe comprising a longitudinally extending wall;
a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe; and 
a first heat sink housing receiving the first condenser portion of the heat pipe, said first heat sink housing comprising an inner wall surrounding and thermally contacting the first condenser portion and the first middle portion of the heat pipe within a first bore defined by the inner wall, said first evaporator portion extending outward from the first spaced apart radially extending walls, said plurality of air channels comprising a first end closed by a lateral wall of the first heat sink housing and a second end enclosed by the cap coupled to the first heat sink housing. 

20.  (Currently Amended)  The light assembly as recited in claim 18 wherein the plurality of retainers respectively extend from a radially extending wall of the plurality of spaced apart radially extending walls of the first heat sink housing.  

47.  (Currently Amended)  The light assembly as recited in claim 36 wherein the drive circuitry is electrically coupled a plurality of circuit boards comprising the plurality of light sources through the first heat sink housing.

48.  (Currently Amended)  The light assembly as recited in claim 1 wherein the first heat sink housing comprises a first concentric wall a second concentric wall connected by [[a]] the plurality of spaced apart radially extending walls acting as thermal bridges, spaced apart by the plurality of air channels.

49.  (Currently Amended)    The light assembly as recited in claim 48 wherein the plurality of spaced apart radially extending walls comprise eight spaced apart radially extending walls.

first evaporator portion of the heat pipe is disposed within the reflector and the first condenser portion of the heat pipe is disposed outside the reflector.

54.  (Currently Amended) The light assembly as recited in claim 53 wherein a securing means couples the thermally conductive first portion of the reflector to the first heat sink housing.

59. (Currently Amended)  The light assembly as recited in claim 1 further comprising a second heat sink housing spaced apart from the first heat sink housing, wherein the plurality of light sources are disposed between the first heat sink housing and the second heat sink housing, wherein the heat pipe comprises the first condenser portion disposed at a first end and a second condenser portion disposed at a second end, and wherein the first evaporator portion is disposed between first condenser portion and the second condenser portion. 

60.  (Currently Amended)  The light assembly as recited in claim 59 further comprising a cover coupled to the first heat sink housing and the second heat sink housing.

housing comprises a first surface that is angled relative to a longitudinal axis and is disposed adjacent to the plurality of light sources, wherein the second heat sink housing comprises a second surface that is angled relative to the longitudinal axis and is disposed adjacent to the plurality of light sources.

62.  (Currently Amended)  The light assembly as recited in claim 59 wherein the first heat sink housing comprises a first conical surface that is angled relative to a longitudinal axis and is disposed adjacent to the plurality of light sources, wherein the second heat sink housing comprises a second conical surface that is angled relative to the longitudinal axis and is disposed adjacent to the plurality of light sources.

66.  (Currently Amended)  The light assembly as recited in claim 65 wherein the solar panel is coupled to the second heat sink housing. 

68.  (Currently Amended)  The light assembly as recited in claim 67 wherein the battery housing [[in]] is directly adjacent the first heat sink housing.

69.  (Currently Amended)  A method of assembling a light assembly comprising:
populating a circuit board with light sources when the circuit board is disposed in a plane;
bending the circuit board into a plurality of side portions and a central side, wherein the plurality of side portions extend at an angle outward around the central side;

inserting an first evaporator portion of a heat pipe into the bar;
disposing a first condenser portion and a middle portion of the heat pipe within first evaporator portion is disposed outside the first heat sink housing,  said first heat sink housing comprising an inner wall surrounding and thermally contacting the first condenser portion and the middle portion of the heat pipe within the first bore defined by the inner wall, a plurality of spaced apart radially extending walls extend from the said inner wall, an outer wall concentric with the inner wall defining a plurality of air channels with the inner wall and the plurality of  spaced apart radially extending walls, said plurality of air channels each comprising a first end closed by a lateral wall of the first heat sink housing;
forming a gap between the first heat sink housing and the bar;
placing thermally conductive material between the bar and the plurality of side portions of the circuit board;
urging the plurality of side portions against the circuit board against the bar using a plurality of retainers disposed on the first heat sink housing; 
fastening the circuit board to the bar; and
coupling a cap to the first heat sink housing to enclosing a second end of the plurality of air channels, the circuit board and the bar therein .

71.  (Cancelled)  

69 further comprising disposing a driver circuit in a driver circuitry volume in a housing portion of the first heat sink housing.

73.  (Currently Amended)  The method of claim 72 further comprising coupling the driver circuit to circuit board connection wires disposed within an air channel of the plurality of air channels of a heat sink portion of the first heat sink housing.

74.  (Currently Amended)  A method of assembling a light assembly comprising:
populating a plurality of side circuit boards with light sources, each of the plurality of side circuit boards being planar and comprising a respective tab;
electrically and mechanically coupling the plurality of side circuit boards to a central side by inserting the tabs into respective slots on the central side, wherein the plurality of side circuit boards extend at an angle outward around the central side, the plurality of side circuit boards and the central side forming an assembly;
inserting the assembly over a bar so that the plurality of side circuit boards are around the bar;
inserting an first evaporator portion of a heat pipe into the bar;
inserting an a first condenser portion of the heat pipe into a first heat sink housing, said first heat sink housing comprising an inner wall surrounding and thermally contacting the condenser portion of the heat pipe within a first bore defined by the inner wall, a plurality of spaced apart radially extending walls extending from the said inner wall, an outer wall concentric with the inner wall defining a plurality of air channels with the inner spaced apart radially extending walls, said plurality of air channels each comprising a first end closed by a lateral wall of the first heat sink housing;
forming a gap between the first heat sink housing and the bar;
placing thermally conductive material between the bar and the plurality of side circuit boards;
urging the plurality of side circuit boards 
fixing the plurality of side circuit boards to the bar; and
coupling a cap to the first heat sink housing to enclosing a second end of the plurality of channels, the plurality of side circuit boards and the bar therein.

	83-86. (cancelled)

	89-92. (cancelled)

Reasons for Allowance
Claim(s) 1-70 and 72-74 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light assembly comprising a cap, heat pipe having a first condenser portion, an first evaporator portion, and a first middle portion between the first condenser portion and the first evaporator portion,  said heat pipe comprising a longitudinally extending wall, a plurality of light sources disposed at least partially around and thermally coupled to longitudinally extending wall at the first evaporator portion of the heat pipe, and a first heat sink as specifically called for the claimed combinations.
The closest prior art, Bansbach et al (US 2011/0267820 A1), does not include a cap wherein the plurality of air channels comprising a first end closed by a lateral wall of the first heat sink housing and a second end enclosed by the cap coupled to the first heat sink housing as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Bansbach et al reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875